PER CURIAM:
Kelvin Andre Spotts petitions for a writ of mandamus ordering the district court to produce for his inspection transcripts of the grand jury proceedings that resulted in his criminal indictment. Spotts previously sought the same relief in his appeal of the district court’s denial of his 28 U.S.C. § 2255 (2000) motion. We denied the request for a writ of mandamus in that action. United States v. Spotts, No. O3-7794 (4th Cir. Feb. 25, 2004). Accordingly, Spotts’ mandamus petition is denied. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED